DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,173,127 to Sandberg, hereinafter referred to as Sandberg, in view of US 3,427,820 to Hart, hereinafter referred to as Hart.
In reference to claims 1 and 5, Sandberg and Hart disclose the claimed invention.
Sandberg discloses a method for removing moisture from an atmosphere within a freezer using a cryogen for freezing operations, comprising: 
providing the cryogen (nitrogen, see claim 5) to the atmosphere in the freezer (10); 
reducing a temperature of the atmosphere to be at a freezing temperature with the cryogen for removing moisture in the form of droplets from the atmosphere, see column 2 lines 15-23; 
collecting the droplets on internal surfaces of the freezer and on a conveyor belt (12) moving, through the atmosphere, see column 2 lines 19-23 ; 
permitting the droplets to dwell for an amount of time sufficient to freeze the droplets to become into frozen droplets (inherently assumed in the disclosure that frost is accumulated on the belt); and 
removing the frozen droplets (at 24) on the conveyor belt moving from the atmosphere through the outlet (19).
Sanberg fails to disclose removing the moisture before the moisture in the atmosphere enters an exhaust from the freezer nor that the removing the frozen droplets takes place an at an outlet of the freezer on the conveyor belt.
Hart, figure 1, discloses that it is known in the art of cryogenic freezers to remove frost from a conveyor belt (16) to remove the moisture (by scrubbers 25) before the moisture in the atmosphere enters an exhaust (41) from the freezer and that the removing the frozen droplets (via 25) takes place an at an outlet of the freezer (12) on the conveyor belt (16). This is strong evidence that modifying  Sandberg as claimed would produce predictable result (e.g. remove the frost from the belt and exhaust the air from the tunnel to use for cooling purposes elsewhere in the plant, see column 5 lines 33-37). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sandberg by Hart such that removing the moisture before the moisture in the atmosphere enters an exhaust from the freezer and that the removing the frozen droplets takes place an at an outlet of the freezer on the conveyor belt since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of removing accumulated frost from the belt and exhaust the air from the tunnel to use for cooling purposes elsewhere in the plant.
In reference to claim 3, Sandberg and Hart disclose the claimed invention.
Hart discloses scraping any of the frozen droplets from the conveyor belt at an exhaust plenum (highlighted in grey as defined below) after the conveyor belt leaves the atmosphere (at 25). Note that the scraping happens after the conveyor belt leaves the atmosphere (at 12). Accordingly, when modifying Sandberg by Hart supra, the combination would include scraping any of the frozen droplets from the conveyor belt at an exhaust plenum after the conveyor belt leaves the atmosphere

    PNG
    media_image1.png
    314
    561
    media_image1.png
    Greyscale

In reference to claim 4, Sandberg and Hart disclose the claimed invention.
Sandberg discloses the freezer is an impingement freezer (at 23).


Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are respectfully not found persuasive. 
Applicant argues that Hart discloses drawing warmer air from the zone and discharging it into the atmosphere. Although this is true in Hart figure 6, in Hart figure 1 air is exhausted still cool to be used to cool other areas of the facility column 5 lines 33-37. Further, it is noted that the claim merely requires the moisture to be removed prior to the air entering the exhaust. The claim does not require the air in the exhaust to still be at freezing temperatures, simply that the air was at a freezing temperature at some time before being exhausted. Since any air exiting the tunnel of Sandberg as modified by Hart would have been at a freezing temperature at some point prior to entering the exhaust, the claimed limitations are met.
Applicant further argues that Hart is not concerned with ice forming on the belt. This is not found persuasive. Hart discloses scrubbers (25)  for removing frost from the belt. Clearly Hart sees and solves the problem of ice forming on the belt. 
Applicant further argues that Hart seeks to retain moisture in the food and solves a different problem than claimed and that Hart fails to disclose reducing the temperature . This argument is moot since Sandberg is used in the current rejection to teach removing moisture from the air and reducing the temperature of the air.
With respect to Applicant’s argument that Hart does not disclose scrapping frozen droplets from a conveyor belt at and exhaust plenum. This is not found persuasive. See rejection of claim 3 supra to see how the exhaust plenum of Hart is defined by the examiner. There is no reason that this structure would not be considered the exhaust plenum as it  appears to be identical to the structure disclosed by Applicant as being an exhaust plenum. Since the structure disclosed by Hart and defined by the examiner is the same as the structure disclosed by Applicant as being an exhaust plenum, the interpretation of the claims appears proper.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/             Primary Examiner, Art Unit 3763